DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of Submission
This Office action is responsive to the amendment filed on May 16, 2022, which has been entered.

Replacement Drawing Sheets
The replacement drawing sheets filed on May 16, 2022 have been approved for entry by the examiner. The declaration under 37 CFR 1.132 filed on May 16, 2022, which explains and asserts the accuracy of Figs. 9-12, has been considered by the examiner in determining to approve the replacement drawing sheets.

Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather than “electrically conductive bands”. However, Fig. 17 could be interpreted as providing support for a correspondence between the disclosed partial cylinders 835 and the claimed “electrically conductive bands”. 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 and allowed these claims based on the addition of the “electrically conductive bands” limitation to independent claim 1.

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-25. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Claim Construction
For the reasons explained above, independent patent claim 1 (in its original form) is considered to be generic to the two species of Figs. 6-12 and Figs. 16-25. The species of Figs. 6-12 is disclosed at col. 9, ll. 33-37 as having the claimed “electrically conductive bands”, i.e., bands 624 shown in Figs. 6-7. The species of Figs. 16-25 is considered to have “electrically conductive bands” defined by the partial cylinders 835. Accordingly, the claimed “electrically conductive bands” encompass structures that either fully encircle (as in Figs. 6-12) or partially encircle (as in Figs. 16-25) the claimed sleeves.

Claim 1 has been amended in the instant reissue application to require (a) spring-biased ferrules, (b) the “electrically conductive bands” at first ends of the electrical contacts, and (c) rearwardly-extending tails at second ends of the electrical contacts. Support for this newly-added subject matter is found only at col. 12, ll. 32-46, which describes the species of Figs. 16-25. Thus, as now amended, claim 1 is limited to the species of Figs. 16-25.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 1:  Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The written description requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. See MPEP 2163. Even though one of ordinary skill in the art might possess the knowledge and skill to construct his/her own version of the claimed invention, the applicant still bears the burden of providing a full and clear written description of the claimed invention in exchange for the patent protection sought. See MPEP 2162 and 2163. Thus, the written description requirement requires the applicant to go beyond the disclosure of mere concepts and suggestions; they must disclose the manner in which their claimed invention is embodied. Further, while subject matter that is conventional or well known in the art need not be described in detail, the specification must provide a complete description of each of the essential features/limitations recited in the claims. See MPEP 2163. 

In this case, independent claim 1 has been amended to require “the ferrule spring-biased in a forward direction relative to the connector body” (ll. 5-6). Adding this subject matter to claim 1 indicates that it constitutes an essential feature of the claimed invention, but the patent’s disclosure fails to describe the details of (a) how the ferrules are constructed in order to be capable of being spring-biased, or (b) the structure used to spring bias the ferrules. Further, the drawings do not show an embodiment or configuration in which ferrules are spring-biased relative to the connector body. Instead, col. 12, ll. 38-40 merely states that it is possible for the ferrules to be spring-biased without explaining how the inventor intends to achieve such a configuration. Due to the absence of sufficient detail explaining the spring-biased feature, one of ordinary skill in the art cannot reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.

Claims 2-10 and 12-18 are included in the rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 2:  Claims 1-10 and 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 has been amended to require “the ferrule spring-biased in a forward direction relative to the connector body” (ll. 5-6). However, plural ferrules are required by the previous recitation of “a separate ferrule…mounted [therein] within each of the two sleeves of the connector body…” (ll. 4-5). Thus, it is unclear whether the singular term “the ferrule” (ll. 5-6) refers to each of the ferrules or just one of them. If it only refers to one of them, it is unclear which one it refers to. The examiner suggests changing “ferrule” (l. 6) to “ferrules”.

Claim 1 has been amended to require “the electrical contacts have a first end that are electrically conductive bands…” (l. 9). The singular term “a first end” is inconsistent with both the plural verb “are” and the plural term “bands”. Such inconsistency renders the claim indefinite. The examiner suggests changing “a first end” (l. 9) to “respective first ends”.

Claim 1 has been amended to require “the electrical contacts have…an opposite second end that are tails…” (ll. 9-11). The singular term “an opposite second end” is inconsistent with both the plural verb “are” and the plural term “tails”. Such inconsistency renders the claim indefinite. The examiner suggests changing “an opposite second end” (l. 10) to “respective opposite second ends”.

Claim 3 recites “…coupling optical fibers supported by the hybrid fiber optic connector to…” (l. 3). However, claim 1 has been amended to require “a separate ferrule…mounted [therein] within each of the two sleeves of the connector body for supporting an optical fiber” (ll. 4-5). Thus, it is unclear how the “optical fibers” introduced in claim 3 relate to the “optical fiber” of claim 1. Are these the same fibers, or different fibers? The examiner suggests: (i) amending claim 1 by changing “an optical fiber” (l. 5) to “a respective optical fiber”; and (ii) amending claim 3 by changing “optical fibers supported by the hybrid fiber optic connector” (l. 3) to “the optical fibers supported by the ferrules of the hybrid fiber optic connector”.

Claims 2, 4-10 and 12-18 are included in the rejection because of their dependencies.

Claim Objections
Claim 1 is objected to because:
At l. 4, “ferrule is mounted” should read “ferrule mounted” for proper grammar and consistency with “comprising” at line 1.
At l. 11, “and adapted” should read “and are adapted” for proper grammar and consistency with “that extend…” at line 11.
Appropriate correction is required.

Drawing Objections
The drawings are objected to under 37 CFR 1.83(a) for failing to show every feature of the invention specified in the claims. Specifically, the drawings fail to show “the ferrule spring-biased in a forward direction relative to the connector body” (claim 1, ll. 5-6). This feature must be shown or canceled from the claims. No new matter should be entered.

The objections to the drawings will not be held in abeyance.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Iwashita”
US Patent No. 4,846,719

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“Mulligan”
US Publication No. 2006/0093277 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Smith et al.”
US Patent No. 8,480,312 B2

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Moore et al. teaches a hybrid connector 350 (i.e., a connector having combined fiber optic and electrical connections) including: (a) structures 628, 630 that define sleeves at a front of a connector body; (b) ferrules 602, 604 mounted within the sleeves 628, 630; and (c) electrical contacts having (i) first ends defined by electrically conductive strips 620, 622, 624, 626 mounted on the sleeves 628, 630, and (ii) second ends defined by tails 612, 614, 616, 618 that extend rearwardly into the connector body. See Figs. 3A-3C and 6A-7B. However, the electrically conductive strips 620, 622, 624, 626 do not constitute “bands” that mount over and at least partially encircle the sleeves 628, 630.

Smith et al. teaches a hybrid connector 32 (i.e., a connector having combined fiber optic and electrical connections) including: (a) a structure 39 that defines a sleeve at a front of a connector body; (b) a ferrule 100 mounted within the sleeve 39; and (c) electrical contacts in the form of electrically conductive strips 391A, 391B having (i) first ends 381A, 381B mounted on/in the sleeve 39, and (ii) second ends 371A, 371B that form at least portions of tails extending rearwardly into the connector body. See Figs. 1-2 and 5-6. However, the electrically conductive strips 391A, 391B do not constitute “bands” that mount over and at least partially encircle the sleeve 39.

See the discussion of Shimazu et al. in item 22 (pp. 7-8) of the prior Office action mailed on February 15, 2022.

See the discussion of Koreeda et al. in item 23 (p. 9) of the prior Office action mailed on February 15, 2022.

See the discussion of Halbach et al. ‘619 in item 25 (pp. 10-11) of the prior Office action mailed on February 15, 2022.

See the discussion of Luther et al. in item 26 (pp. 11-12) of the prior Office action mailed on February 15, 2022.

See the discussion of Halbach et al. ‘380 in item 26 (pp. 11-12) and item 28 (pp. 12-13) of the prior Office action mailed on February 15, 2022.

See the discussion of Wong et al. in item 27 (p. 12) of the prior Office action mailed on February 15, 2022.

See the discussion of Robin et al. and O’Brien in item 29 (pp. 14-16) of the prior Office action mailed on February 15, 2022.

See the discussion of Chen et al., Halbach et al. ‘469, Iwashita, Lichoulas et al., Mulligan, Powell, Sawara et al. and Theis et al. in the Pertinent Prior Art section of the prior Office action mailed on October 26, 2021.

Response to Arguments
Applicant’s arguments filed on May 16, 2022 have been fully considered. Some of the issues raised by applicant have been addressed above in the body of this Office action. Other arguments presented by applicant are not germane to the current grounds of rejection.

Applicant argues that claim 1 has been amended to define over Shimazu et al., Koreeda et al., Robin et al., O’Brien and the other prior art relied upon in rejecting the claims in the prior Office action mailed on February 15, 2022. The examiner concurs. Therefore, the prior art rejections are withdrawn.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.